Exhibit 10.5 Certain information contained in this document, marked by ***, is filed with the SEC pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended Appendix A: Biota Patents *** Portions of this page have been omitted pursuant to a request for Confidential Treatment filed separately with the Commission. *** Portions of this page have been omitted pursuant to a request for Confidential Treatment filed separately with the Commission. *** Portions of this page have been omitted pursuant to a request for Confidential Treatment filed separately with the Commission. *** Portions of this page have been omitted pursuant to a request for Confidential Treatment filed separately with the Commission.
